Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US Publication No. 2017/0244002) in view of Huang et al. (US Publication No. 2015/0108327), and further in view of Tsuji (JP406291357).
Regarding claim 1, Campbell discloses an avalanche photodiode comprising:
a substrate (101)
a structure (100) comprising a first layer (103) and a second layer (106), the first and second layers over and parallel to the substrate
wherein the first layer (103) is between the substrate (101) and the second layer (106)
wherein the first layer is an Aluminium Arsenide Antimonide multiplication layer (paragraph 66)
Campbell does not disclose a cross-sectional area parallel to the substrate of the multiplication layer is smaller than that of the absorption layer, thereby forming a recess in a sidewall of the structure.  However, Huang discloses a multiplication layer (440) with a smaller cross sectional area than the above absorption layer (442).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the layers of Campbell to include a smaller cross sectional area of a multiplication layer below an absorption layer, as taught by Huang, since this configuration can achieve high quantum efficiency and low dark current (paragraph 38).
Campbell does not disclose the first layer to be a multiplication layer made of AlAsSb.  However, Tsuji discloses the use of an AlAsSb multiplication layer (13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the multiplication layer of Campbell to be formed of AlAsSb, as taught by Tsuji, since it can embody low noise and high speed response while exerting a tensile stress on the first semiconductor layer (abstract), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Huang discloses the sidewall of the structure is vertical or near vertical above the recess (Figure 4).
Regarding claim 3, Campbell discloses the sidewall (71) of the structure and the recess are coated with a dielectric material (paragraph 123).
Regarding claim 4, Campbell/Huang discloses the limitations as discussed in the rejection of claim 1 above.  Campbell/Huang does not specifically disclose the avalanche photodiode has a maximum responsivity at a wavelength of 1.3um or 1.55um.  However, it would have been obvious to one of ordinary 
Regarding claim 5, Campbell discloses a thickness of the first layer is 0.6um to 1.5um (paragraph 65).
Regarding claim 6, Campbell discloses the structure is a PIPIN structure (paragraph 35).
Regarding claim 7, Campbell discloses the PIPIN structure comprises layers, in order:
a P-type contact layer (109) at a top of the structure
an intrinsic absorption layer (106)
an intrinsic grading layer (105)
a P-type charge layer (104)
the first layer (103)
an N-type contact layer (102), adjacent to the substrate (101)
wherein the second layer (106) is at least one of the P-type contact layer, the intrinsic absorption layer, the intrinsic grading layer or the P-type charge layer (paragraph 35) and the combination with Huang discloses an intrinsic absorption layer (442) above a multiplication first layer (440)
Regarding claim 8, Campbell discloses the avalanche photodiode is a top illuminated photodiode (Figure 4).
Regarding claim 9, Campbell discloses at least one of: a top contact (421) mounted on a layer distal to the substrate; or a bottom contact (421) mounted on the substrate (Figure 4).
Regarding claim 10, Campbell discloses the first layer is an AlAs0.56SB0.44 layer (paragraph 71).

Regarding claim 12, Campbell discloses the second layer comprises an InGaAs absorption layer (paragraph 5).
Regarding claim 13, Campbell discloses the second layer is lattice matched to the substrate (paragraph 46).
Regarding claim 14, Campbell discloses a method of fabricating an avalanche photodiode comprising: depositing a first layer (103) comprising Aluminium Arsenide Antimonide over a substrate (paragraph 66); depositing a second layer (106) over the first layer.
Campbell does not disclose removing a portion of the first layer so that the first layer has a smaller cross-sectional area than the second layer in a plane parallel to the substrate.  However, Huang discloses forming a multiplication layer (440) with a smaller cross sectional area than the above absorption layer (442).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the layers of Campbell to include a smaller cross sectional area of a multiplication layer below an absorption layer, as taught by Huang, since this configuration can achieve high quantum efficiency and low dark current (paragraph 38).
Campbell does not disclose the first layer to be a multiplication layer made of AlAsSb.  However, Tsuji discloses the use of an AlAsSb multiplication layer (13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the multiplication layer of Campbell to be formed of AlAsSb, as taught by Tsuji, since it can embody low noise and high speed response while exerting a tensile stress on the first semiconductor layer (abstract), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Campbell discloses the removing a portion of the first layer further comprises removing oxide formed by the wet oxidation process (paragraph 69).
Regarding claim 17, Huang discloses prior to the removing a portion of the first layer, an etch process is performed on the first layer and the second layer to form a structure comprising the first layer and the second layer with vertical or near vertical sidewall(s) (paragraph 40).
Regarding claim 18, Campbell discloses a dielectric material (428) is deposited on sides of the first layer and second layer (paragraph 62).
Regarding claim 19, Campbell discloses the first layer is deposited using a digital alloy process (paragraph 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US Publication No. 2014/0332918) discloses a wider absorption layer (50) than a multiplication layer (54) to increase efficiency (paragraph 81).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/19/2021Examiner, Art Unit 2897